If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      November 9, 2021
                Plaintiff-Appellee,

v                                                                     No. 354747
                                                                      Eaton Circuit Court
HENRY SALIM SNYDER,                                                   LC No. 2018-020255-FH

                Defendant-Appellant.


Before: SWARTZLE, P.J., and SAWYER and LETICA, JJ.

PER CURIAM.

        Defendant appeals by delayed leave granted1 the trial court’s order sentencing him to a
prison term of three to five years for attempted assault with intent to do great bodily harm less than
murder following the revocation of his probation. We affirm the trial court’s finding that defendant
violated his probation terms, but vacate his sentence and remand for proceedings consistent with
this opinion.

                                        I. BACKGROUND

       This case arises out of defendant’s assault of his ex-wife. Defendant was initially charged
with assault with intent to do great bodily harm less than murder (count 1), domestic violence
(count 2), and attempted assault with intent to do great bodily harm less than murder (count 3).
Defendant entered into a plea agreement in which he pleaded nolo contendere to counts 2 and 3;
an order of nolle prosequi was entered as to count 1. Defendant’s plea was entered under a Cobbs2
agreement under which the trial court would sentence defendant to 30 to 90 days in jail, and a
Killebrew3 agreement under which defendant would serve five years of probation and his sentence


1
 People v Snyder, unpublished order of the Court of Appeals, entered November 3, 2020 (Docket
No. 354747).
2
    People v Cobbs, 443 Mich 276; 505 NW2d 208 (1993).
3
    People v Killebrew, 416 Mich 189; 330 NW2d 834 (1982).


                                                 -1-
would be capped at five years. The trial court sentenced defendant to jail for 90 days and five
years of probation. One of the defendant’s probation terms prevented him from having any contact
with his ex-wife “either directly or through another person.”

       In October 2019, defendant’s divorce attorney had a meeting with Ina O’Briant, the divorce
attorney for defendant’s ex-wife. Defendant entered the room where this meeting was taking place
and attempted to speak directly to O’Briant. Defendant’s attorney planned to withdraw as
defendant’s counsel but had not done so at the time defendant attempted to speak with O’Briant,
so O’Briant obtained counsel’s permission to speak with defendant about the divorce proceeding.
Defendant’s attorney left, leaving defendant and O’Briant in the room alone. According to
O’Briant, defendant followed her out of the conference room and down the elevator. When they
stopped outside the building, defendant began to ask O’Briant to tell his ex-wife that he loved her
and did not want to be divorced. O’Briant told defendant that he could not send messages to his
ex-wife through her; O’Briant and defendant eventually went in separate directions. O’Briant
informed the probation department about this incident a few months later.

        The trial court held a probation-violation hearing. O’Briant testified that defendant
attempted to contact his ex-wife through her. In addition, a victim advocate with a shelter where
defendant’s ex-wife was staying testified that O’Briant contacted her after the incident and told
her that defendant attempted to send messages to his ex-wife through her. Defendant also testified,
explaining that he did not attempt to contact his ex-wife through O’Briant, he did not “care about
the money,” and he and his ex-wife needed to be focused on their children.

        The trial court concluded that defendant violated his probation terms and revoked
probation. Although defendant’s guidelines-sentencing range was zero to nine months in jail, the
trial court sentenced defendant to a prison term of three to five years for his attempted-assault
conviction. Defendant filed a motion for reconsideration and correction of sentence, which the
trial court denied. This appeal followed.

                                           II. ANALYSIS

                                  A. PROBATION VIOLATION

        First, defendant argues that the trial court clearly erred by finding that he violated
probation. We review a trial court’s factual findings for clear error. People v Williams, 483 Mich
226, 231; 769 NW2d 605 (2009). “Clear error exists when the reviewing court is left with
a definite and firm conviction that a mistake was made.” People v Blevins, 314 Mich App 339,
348-349; 886 NW2d 456 (2016). We review de novo the interpretation of a statute or court rule.
People v Parker, 319 Mich App 664, 669; 903 NW2d 405 (2017).

       “The Legislature has long described a trial court’s decision to grant probation as a matter
of grace.” People v Bensch, 328 Mich App 1, 6; 935 NW2d 382 (2019), quoting People v Sattler,
20 Mich App 665, 669; 174 NW2d 605 (1969). Probationers, however, “are afforded certain due
process at violation hearings because of the potential for loss of liberty.” People v Pillar, 233
Mich App 267, 269; 590 NW2d 622 (1998). “Specifically, a probationer has the right to a
procedure consisting of (1) a factual determination that the probationer is in fact guilty of violating
probation, and (2) a discretionary determination of whether the violation warrants revocation.” Id.


                                                 -2-
“A trial court must base its decision that a probation violation was proven on verified facts in the
record.” People v Breeding, 284 Mich App 471, 487; 772 NW2d 810 (2009). “The evidence,
viewed in a light most favorable to the prosecution, must be sufficient to enable a rational trier of
fact to find a probation violation by a preponderance of the evidence.” Id. “Where resolution of
a factual issue turns on the credibility of witnesses or the weight of evidence, deference is given
to the trial court’s resolution of these issues.” Id.

        The prosecutor presented evidence clearly establishing that defendant attempted to contact
his ex-wife through O’Briant, which violated defendant’s probation terms. Although defendant
argues that he believed he was acting in propria persona at the time he spoke with O’Briant,
defendant testified that O’Briant had told him during this conversation that he needed to find a
different attorney. Thus, there is evidence that defendant knew or should have known that his
attorney had not formally withdrawn as counsel at the time the conversation with O’Briant
occurred. Even if defendant did not know that his attorney had not formally withdrawn as counsel,
O’Briant told defendant that he could not send messages to his ex-wife through her. To the extent
defendant argues that O’Briant’s testimony was inconsistent and conflicted with defendant’s
account of the events, we defer to the trial court’s witness-credibility determinations that O’Briant
and the victim advocate were more credible than defendant. See Breeding, 284 Mich App at 487.
Finally, defendant’s arguments that O’Briant strategically waited to notify probation of
defendant’s conduct to benefit defendant’s ex-wife in the divorce proceedings has no effect on
whether defendant actually violated his probation terms. Thus, the trial court did not err by finding
that defendant violated probation.

                         B. PRESENTENCE INVESTIGATION REPORT

        Next, defendant argues that he is entitled to resentencing on the basis that the trial court
failed to consider his “January 2020 [presentence-investigation report]” and failed to comply with
the presentence-investigation report requirements of MCR 6.445(G) and MCR 6.425(E) at his
probation-violation sentencing. Defendant’s argument is hard to follow because the January 2020
document he refers to is a probation-violation report, not a presentence-investigation report,4 but
he cites court rules requiring the trial court to consider an updated presentence-investigation report
at sentencing. Defendant, however, fails to argue that reversal is warranted because he was
sentenced without an updated presentence-investigation report; rather, he argues only that reversal
is warranted because the trial court failed to consider the information contained in the probation-
violation report. Consequently, any argument that reversal is warranted because defendant was
sentenced without an updated presentence-investigation report is abandoned. See People v Kelly,
231 Mich App 627, 640-641; 588 NW2d 480 (1998).

         With regard to the probation-violation report, defendant argues that “the record is bare of
any reference to” this report. Defendant is incorrect. “[W]hen it comes to sentencing, it is not
particularly important how the information gets before the trial court; rather, it is important that
the trial court have the relevant information available for sentencing.” People v Odom, 327 Mich
App 297, 313; 933 NW2d 719 (2019). The prosecutor and defense counsel both referenced the


4
    We will refer to this document as the probation-violation report from this point forward.


                                                  -3-
probation-violation report at sentencing. The prosecutor referenced the report’s 14-day sentencing
recommendation, and defense counsel expressed concern that defendant’s probation officer did
not write the report. Consequently, defendant’s contention that the record fails to refer to the
probation-violation report is incorrect.

        At sentencing, the trial court asked the prosecutor and defense counsel what sentence they
each thought was appropriate. This question prompted a discussion of information contained
within the probation-violation report. The probation-violation report detailed defendant’s
recommended sentencing guidelines, along with the recommendation of the Michigan Department
of Corrections that defendant’s probation be continued and that he be sentenced to serve 14 days
in jail. The report noted that defendant recently began working at a Lexus dealership. It also
detailed defendant’s progress in his domestic-violence intervention classes. Thus, the record
shows that the trial court did consider the information contained in the probation-violation report
and, therefore, defendant is not entitled to resentencing on the basis that the trial court failed to
consider that information.

                                  C. DEPARTURE SENTENCE

        Finally, defendant argues that in departing from defendant’s applicable sentencing-
guidelines range, the trial court rendered an unreasonable sentence. When a trial court revokes a
defendant’s probation, “it may sentence the defendant ‘in the same manner and to the same penalty
as the court might have done if the probation order had never been made.’ ” People v Hendrick,
472 Mich 555, 562; 697 NW2d 511 (2005), quoting MCL 771.4 (emphasis omitted).
“[R]evocation of probation simply clears the way for a resentencing on the original offense.”
People v Kaczmarek, 464 Mich 478, 483; 628 NW2d 484 (2001).

        We review a departure sentence for “reasonableness.” People v Lockridge, 498 Mich 358,
392; 870 NW2d 502 (2015). “[T]he proper inquiry when reviewing a sentence for reasonableness
is whether the trial court abused its discretion by violating the ‘principle of proportionality’ set
forth in People v Milbourn 435 Mich 630, 636; 461 NW2d 1 (1990) . . . .” People v Steanhouse,
500 Mich 453, 459-460; 902 NW2d 327 (2017) (Steanhouse II) (citation omitted). “The nature of
the offense and the background of the offender” must be taken into account when making this
assessment. Id. at 472, quoting Milbourn, 435 Mich at 651.

        Trial courts must consult the sentencing guidelines when imposing a sentence, but “ ‘the
key test is whether the sentence is proportionate to the seriousness of the matter, not whether it
departs from or adheres to the guidelines’ recommended range.’ ” Id. at 474-475, quoting
Milbourn, 435 Mich at 661. In imposing an out-of-guidelines sentence, “a trial court must justify
the sentence imposed in order to facilitate appellate review, which includes an explanation of why
the sentence imposed is more proportionate to the offense and the offender than a different
sentence [i.e., one within the guidelines,] would have been.” People v Dixon-Bey, 321 Mich App
490, 525; 909 NW2d 458 (2017) (quotation marks and citations omitted). Nevertheless, our
Supreme Court has expressly rejected dicta suggesting a “presumption[] of unreasonableness for
out-of-guidelines sentences.” Steanhouse II, 500 Mich at 474. Rather, the principle of
proportionality simply “requires sentences imposed by the trial court to be proportionate to the
seriousness of the circumstances surrounding the offense and the offender.” Milbourn, 435 Mich
at 636; see also Steanhouse II, 500 Mich at 474. “[R]elevant factors for determining whether a


                                                -4-
departure sentence is more proportionate than a sentence within the guidelines range continue to
include (1) whether the guidelines accurately reflect the seriousness of the crime; (2) factors not
considered by the guidelines; and (3) factors considered by the guidelines but given inadequate
weight.” Dixon-Bey, 321 Mich App at 525 (quotation marks and citations omitted). But “this is
not to say that the trial court must explain why it chose a twelve-month departure as opposed to an
eleven-month departure (or indeed as opposed to any one of countless other potential departures).”
People v Babcock, 469 Mich 247, 260 n 14; 666 NW2d 231 (2003). “Rather, the trial court must
simply explain why the actual departure that it imposed is justified.” Id. See also People v Smith,
482 Mich 292, 311; 754 NW2d 284 (2008).

         The trial court provided three explanations for the sentence it imposed in this case. First,
that defendant “systematically tr[ied] to destroy” his ex-wife because she did not want to stay
married to him. This statement was not supported by facts in the record before us, but it might
have been drawn from the divorce proceedings involving defendant and his ex-wife. Second, that
the trial court doubted that probation could protect defendant’s ex-wife from him and opined that
prison was necessary to protect her. Third, that defendant lied at the hearing when he said that his
efforts in the divorce proceedings were about his children and not money. Yet again, the trial court
apparently drew on information outside of the record before us and instead considered evidence
from defendant’s divorce proceedings.

       These three factors might well justify a departure sentence, but the trial court imposed a
departure sentence that was four times longer than the high end of defendant’s applicable-
guidelines range. A trial court must explain why a specific departure sentence is justified based
on information in the record. Babcock, 469 Mich at 260 n 14. The trial court quadrupled the
recommended guidelines sentence in this case; such a departure requires a more extensive
explanation than the trial court gave here. Thus, we vacate defendant’s sentence and remand for
resentencing.

                                       III. CONCLUSION

        For the reasons stated in this opinion, we affirm the trial court’s finding that defendant
violated his probation terms, but vacate his sentence. On remand, the trial court must resentence
defendant. If the trial court chooses to impose a departure sentence, then it must explain the
reasons for its departure sentence in greater detail. We do not retain jurisdiction.



                                                              /s/ Brock A. Swartzle
                                                              /s/ David H. Sawyer
                                                              /s/ Anica Letica




                                                -5-